     Case 1:20-cv-01185-JDB-jay Document 3 Filed 09/09/20 Page 1 of 5                 PageID 8



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION


BRANDON TYLOR WOODARD,

         Petitioner,

v.                                                                    No. 1:20-cv-01185-JDB-jay

UNITED STATES OF AMERICA,

         Respondent.

                            ORDER DISMISSING § 2255 PETITION,
                         DENYING CERTIFICATE OF APPEALABILITY,
                                         AND
                       DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


         Petitioner, Brandon Tylor Woodard,1 has filed a pro se motion to vacate, set aside, or

correct his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.”) 1.)

The pleading is before the Court for preliminary review. See Rules Governing Section 2255

Proceedings for the United States District Courts, Rule 4(b). For the following reasons, the

Petition is DISMISSED.

                                        BACKGROUND

         In June 2003, Woodard appeared before then-Chief District Judge James D. Todd and

pleaded guilty to one count of being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1). (United States v. Woodard, No. 1:03-cr-10005-JDB-1 (W.D. Tenn.) (“No. 1:03-cr-

10005-JDB-1”), D.E. 26.) In October 2003, he was sentenced to fifty-one months’ imprisonment

and three years of supervised release. (Id., D.E. 35.) He took an unsuccessful direct appeal. (Id.,

D.E. 51.)


         1
          The Court will refer to Woodard as “the Defendant” in its discussion of his two federal
criminal cases.
 Case 1:20-cv-01185-JDB-jay Document 3 Filed 09/09/20 Page 2 of 5                     PageID 9




       In April 2009, the federal grand jury for the Western District of Tennessee returned a one-

count indictment once again charging Woodard with being a felon in possession of a firearm.

(United States v. Woodard, No. 1:09-cr-10038-JDB-1 (W.D. Tenn.) (“No. 1:09-cr-10038-JDB-

1”), D.E. 2.) Several months later, the Defendant pleaded guilty before the undersigned to the sole

count of the indictment. (Id., D.E. 11.) He was sentenced to seventy months’ incarceration and

two years of supervised release. (Id., D.E. 19.) No direct appeal was taken.

       Defendant’s 2009 offense also formed the basis for the revocation of his supervised release

in his 2003 case. (No.1:03-cr-10005-JDB-1, D.E. 67, 77.) For his violation of the terms of his

supervised release he was sentenced to “a term of 21 months incarceration, to run consecutive to

[the] sentence imposed in” the 2009 case. (Id., D.E. 77.)

       Woodard remained in federal custody until May 17, 2016, when he began his two-year

term of supervised release for his 2009 offense. (See No. 1:09-cr-10038-JDB-1, D.E. 26 at PageID

53.) Following a series of supervised release violations, the Court, on January 8, 2020, “sentenced

the Defendant to 24 months incarceration, with no further supervision to follow.” (Id., D.E. 95.)

The Federal Bureau of Prisons calculated the inmate’s release date as February 5, 2021. See

https://www.bop.gov/inmateloc (last accessed Sept. 2, 2020).

                                          DISCUSSION

       On January 16, 2020, Woodard filed a § 2255 motion in his 2003 criminal case. (No. 1:03-

cr-10005-JDB-1, D.E. 80.) The Court directed the Clerk of Court to refile the document as the

case-initiating pleading in a new § 2255 case, which is the present matter. (Id., D.E. 82.) The

Petition challenges the inmate’s 2003 conviction on the basis of the recent decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019). Petitioner argues that his conviction should be vacated

                                                2
 Case 1:20-cv-01185-JDB-jay Document 3 Filed 09/09/20 Page 3 of 5                        PageID 10




because the indictment failed to charge that he “knew, at the alleged time of possessing a firearm[,]

that he was prohibited from doing so.” (ECF No. 1 at PageID 2.)

       In Rehaif, the United States Supreme Court held that “in a prosecution under 18 U.S.C. §

922(g)[,] . . . the Government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing a firearm.”

Rehaif, 139 S. Ct. at 2200. As the Court explained,

       [t]he question here concerns the scope of the word “knowingly.” Does it mean that
       the Government must prove that a defendant knew both that he engaged in the
       relevant conduct (that he possessed a firearm) and also that he fell within the
       relevant status (that he was a felon, an alien unlawfully in this country, or the like)?
       We hold that the word “knowingly” applies both to the defendant's conduct and to
       the defendant's status when he possessed it.

Id. at 2194.

       As a prerequisite to § 2255 relief, a petitioner must be “in custody under sentence of a

court established by Act of Congress[.]” 28 U.S.C. § 2255(a). “A petitioner who has served the

full term of his sentence still satisfies the in-custody requirement of § 2255 provided he filed the

motion while incarcerated and shows that he ‘is suffering, and will continue to suffer, serious

disabilities’—collateral consequences—as a result of the conviction.” Pola v. United States, 778

F.3d 525, 529–30 (6th Cir. 2015) (quoting Carafas v. LaVallee, 391 U.S. 234, 238–39 (1968)).

       Woodard cannot satisfy the in-custody requirement. As indicated above, on the date he

filed the Petition, January 16, 2020, he was incarcerated on a supervised release violation in his

2009 case. He therefore was not serving time on his 2003 conviction, which is the conviction

under attack in this matter. The Petition is, thus, not properly before the Court.

       The Rehaif claim is also without merit. As indicated above, Petitioner argues that his

indictment was invalid because it failed to charge that he knew he was prohibited from possessing
                                                 3
 Case 1:20-cv-01185-JDB-jay Document 3 Filed 09/09/20 Page 4 of 5                         PageID 11




a firearm. However, knowledge-of-the-law is not an element of the crime charged, even after

Rehaif. As the Sixth Circuit has explained, “Rehaif did not graft onto § 922(g) an ignorance-of-

the-law defense by which every defendant could escape conviction if he was unaware of this

provision of the United States Code.” United States v. Bowens, 938 F.3d 790, 797 (6th Cir.

2019), cert. denied, 140 S. Ct. 2572 (2020). Rather, as pertinent here, Rehaif demands only that

the Government prove that the defendant knew he was “previously . . . convicted of a felony.”

United States v. Watson, No. 19-3658, 2020 WL 4037923, at *1 (6th Cir. July 17, 2020)

(unpublished). Petitioner does not allege that he did not know he was a felon at the time he

possessed the firearms.

       Because he was not in custody on the 2003 conviction when he filed the Petition, and

because the claim is without merit in any event, the Petition is DISMISSED.


                                          APPEAL ISSUES

       A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it
                                                  4
 Case 1:20-cv-01185-JDB-jay Document 3 Filed 09/09/20 Page 5 of 5                         PageID 12




debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

       In this case, reasonable jurists would not debate the correctness of the Court’s decision to

dismiss the Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a certificate of appealability.

       Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.2

       IT IS SO ORDERED this 9th day of September 2020.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




       2
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                     5
